Erlanger, J.
In the case of Colby v. Bingham, decided herewith {ante, page 396), the court expressed its views of the law that applies to applications of this character. The exhibits by way of photographs present a case of invasion of personal rights and property that amounts almost to vandalism. Even the defendants do not attempt to justify them, but meot the charges with a denial which is discredited by the exhibits. Rowhere, outside the county of Rew York, would peace officers invade a place and shamelessly destroy property as the photographs indicate was done in this case. In inspecting a house where it is charged gambling is being conducted, there is no necessity, and certainly no right, to use axes and crowbars and rip up a flooring or smash chairs, tables and furniture generally. This was clearly an act of oppression (People v. Summers,’40 Misc. Rep. 384; Phelps v. McAdoo, 47 id. 524), and the offenders should be proceeded against. I always supposed that property rights were regarded as s¿icred even against invasion by a peace officer; but, if what is charged these defendants did is permissible, then my views in that regard are without foundation. Unfortunately an injunction will not aid the plaintiff or undo the wrong already committed. On a prior application made by certain members of plaintiff’s organization, an injunction was denied; and, while the plaintiff was not a party to that action, still I feel constrained to follow the ruling then made. But the wrong done should not be permitted to go unredressed. Reither the former decision, nor the one now made, should deter the plaintiff from instituting criminal proceedings against the vandals.
Ordered accordingly.